Case 20-44289      Doc 154     Filed 03/10/21 Entered 03/10/21 16:40:07           Main Document
                                           Pg 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re                                        §
                                              §       Case No. 20-44289-169
         Robert J. Ambruster, Inc.,           §
                                              §       Chapter 11
                Debtor.                       §
                                              §       Re: Doc. No. 134

           ORDER STRIKING NOTICE OF CIVIL ACTION PETITION FOR
         ADVERSARY PROCEEDING FOR DECLARATORY JUDGMENT [SIC]

         Robert J. Ambruster, Inc. (the “Debtor”) commenced its bankruptcy case, docketed as case

 number 20-44289-169 (the “Case”), under Chapter 11 of Title 11 of the United States Code

 (“Bankruptcy Code”) on September 3, 2020 (“Petition Date”). See Doc. No. 1. The Debtor elected

 to proceed under Subchapter V of the Bankruptcy Code. See Doc. No. 4 at 2.

         On March 4, 2021, Jeffrey Mize, pro se (“Mr. Mize”), commenced an adversary

 proceeding, docketed as adversary number 21-04013 (the “Adversary Proceeding”), against

 Robert C. Drace by filing what Mr. Mize captioned as “Petition for Adversary Proceeding

 Complaint for Declaratory Judgment; Petition to Pierce the Corporate Veil; Petition for Injunction

 & Discharge Order; Petition for Sanctions and/or Damages [sic]”, but which properly should have

 been denominated as an Adversary Complaint. See Doc. No. 133; Adv. Pro. Doc. No. 1; see also

 Fed. R. Bankr. P. 7003 (making Federal Rule of Civil Procedure 3 applicable in adversary

 proceedings); Fed. R. Civ. P. 3 (stating that the filing of a complaint commences a civil action);

 accord Fed. R. Bankr. P. 7007 (making Federal Rule of Civil Procedure 7 applicable in adversary

 proceedings); Fed. R. Civ. P. 7(a) (providing that only complaints, answers, counterclaims and, if

 a court so orders, replies to answers comprise permitted pleadings). On the same day, Mr. Mize

 docketed his Notice of Civil Action Petition for Adversary Proceeding for Declaratory Judgment




                                                  1
Case 20-44289       Doc 154     Filed 03/10/21 Entered 03/10/21 16:40:07             Main Document
                                            Pg 2 of 5


 [sic] (the “Notice”). See Doc. No. 134. The Notice fails clearly to identify any relief sought from

 this Court; however, the Notice’s final paragraph purports to set a deadline for an answer or other

 response in the Adversary Proceeding, stating “The defendant will be required to furnish to this

 Party a Responsive Answer to the Civil Action Lawsuit that was brought before the U.S.

 Bankruptcy Court within 30 days [sic]”. See id. at 3.

        Federal Rule of Bankruptcy Procedure 7004 (“Bankruptcy Rule 7004”) governs issuance

 of summons and service of process in adversary proceedings. See Fed. R. Bankr. P. 7004.

 Bankruptcy Rule 7004 incorporates some, but not all, of the provisions of Federal Rule of Civil

 Procedure 4 (“Rule 4”). See id. One of Rule 4’s provisions applicable in adversary proceedings

 is Rule 4(a), which requires any summons to be signed by the clerk of the applicable court and

 bear the court’s seal. See Fed. R. Civ. P. 4(a). To that end, Local Rule 7004 of the United States

 Bankruptcy Court for the Eastern District of Missouri (“Local Rule 7004”) provides that this Court

 “will electronically sign, seal, and issue summonses”. See L. R. 7004(A). After issuance of

 summons, the plaintiff in any adversary proceeding becomes responsible for timely service of a

 copy of the applicable complaint and the summons. See Fed. R. Civ. P. 4(c)(1), 4(e)-4(j); Fed. R.

 Bankr. P. 7004(b)-7004(e); L. R. 7004(B).

        This Court issued the summons in the Adversary Proceeding contemporaneously with the

 entry of this Order. This Court notes that, as a courtesy, it provided Mr. Mize and other parties in

 the Case an opportunity to weigh in on the calendaring of the initial pre-trial conference setting in

 the Adversary Proceeding at hearing in the Case on March 9, 2021. At that time, this Court

 selected April 27, 2021 at 11:00 a.m. for that initial pre-trial conference with Mr. Mize’s

 agreement—even though Mr. Mize subsequently changed his mind about the date during that same

 March 9, 2021 hearing. The summons issued by this Court for the Adversary Proceeding reflects




                                                  2
Case 20-44289      Doc 154      Filed 03/10/21 Entered 03/10/21 16:40:07           Main Document
                                            Pg 3 of 5


 the April 27, 2021 pre-trial date. See Adv. Pro. Doc. No. 3. This Court has sent Mr. Mize a copy

 of the summons via mail, in accordance with Local Rule 7004(A).

        It is unknown whether Mr. Mize intended the Notice to supplant any summons issued by

 this Court Adversary Proceeding or to confuse parties in the Adversary Proceeding about

 deadlines, but this Court need not determine the Notice’s intent. Summons has issued in this matter

 and Mr. Mize now holds the responsibility to accomplish service compliant with applicable law.

 Therefore, this Court now STRIKES the Notice of Civil Action Petition for Adversary Proceeding

 for Declaratory Judgment [sic] (Doc. No. 134) in its entirety.



                                                                  ___________________________
 DATED: March 10, 2021                                            BONNIE L. CLAIR
 St. Louis, Missouri                                              United States Bankruptcy Judge
 mtc




 Copies to:

 Copy Mailed To:

 Angela Redden-Jansen
 3350 Greenwood Blvd.
 Maplewood, MO 63143

 Robert J. Ambruster, Inc.
 6633 Clayton Road
 Saint Louis, MO 63117


                                                 3
Case 20-44289     Doc 154     Filed 03/10/21 Entered 03/10/21 16:40:07   Main Document
                                          Pg 4 of 5



 Stephen D. Coffin
 The Small Business Law Center
 2705 St. Peters-Howell Rd
 Suite A
 St. Peters, MO 63376

 Joseph Richard Schlotzhauer
 United States Trustee Program
 111 South 10th Street
 Suite 6.353
 St. Louis, MO 63102

 Deborah Drace
 7635 W. Shore Dr
 Egg Harbor, WI 54209

 Robert Drace
 6633 Clayton Road
 St Louis Mo 63117

 Jeffrey M Mize
 7635 W Shore Dr
 Egg Harbor, WI 54209

 Ameren UE
 PO Box 790352
 Saint Louis, MO 63179

 Batesville Casket Company
 PO Box 644559
 Pittsburgh, PA15264-4559

 Chase Card Member Services
 PO Box 6294
 Carol Stream, IL60197-6294

 Citizens National Bank
 7305 Manchester Rd.
 Saint Louis, MO 63143

 Criswell Casket Company
 2000-2010 Exchange Dr
 Saint Charles, MO 63303




                                            4
Case 20-44289     Doc 154     Filed 03/10/21 Entered 03/10/21 16:40:07   Main Document
                                          Pg 5 of 5


 Division of Employment Securities
 PO Box 3100
 Jefferson City, MO 65102

 JS Paluch Co., Inc.
 PO Box 2703
 Schiller Park, IL60176

 LPI
 PO Box 510817
 New Berlin, WI
 53151-0817

 Missouri Department of Labor& Ind.
 Rel.Division of Employment Security
 Jefferson City, MO65104-0059

 Missouri Funeral Directors and Embalmers
 1757 Woodcliff Dr., Ste 202
 Jefferson City, MO65109

 MSD
 PO Box 437
 Saint Louis, MO 63166

 Sams Club MC/SYNCB
 PO Box 960016
 Orlando, FL 32896-0016

 Spire
 Drawer 2
 Saint Louis, MO 63171

 St. Louis County Collector of Revenue
 41 S. Central
 Saint Louis, MO63105

 The National Directory of Mortuaries
 PO Box 73
 Chagrin Falls, OH 44022-0073

 Travelers Insurance J Thomas Company,Inc.
 800 Market ST., Ste1655
 Saint Louis, MO63101




                                             5
